                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
JOHN J. DOMBROWKI, JR.,              :
                                     : CIVIL ACTION
                        Plaintiff,   :
      v.                             :  NO. 18-5336
                                     :
ANDREW M. SAUL 1, COMMISSIONER :
OF SOCIAL SECURITY,                  :
                                     :
                        Defendant.   :
____________________________________:

Henry S. Perkin, M.J.                                                                     January 30, 2020
                                              MEMORANDUM

         John Dombrowski (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g), of

the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”) denying his claim for Child’s Insurance Benefits and Supplemental Security

Income (“SSI”) under Titles II and XVI of the Social Security Act. In his request for review,

Plaintiff raises four claims, one which is premised on Lucia v. Securities and Exchange

Commission, 138 S. Ct. 2044 (2018), that the administrative law judge (“ALJ”) who decided his

case was not appointed in compliance with the Appointments Clause of the U.S. Constitution.

Pl.’s Br. and Statement of Issues in Support of Request for Review, pp. 6-7; Pl.’s Reply Br. at 1-

8 (ECF Nos. 14, 20). The Defendant argues that Plaintiff forfeited this claim by not challenging

the ALJ’s appointment in the agency proceeding. Def. Br. at 5-16 (ECF No. 17). After careful

review, and following the Third Circuit decision on January 23, 2020 in Cirko v. Comm’r of Soc.




         1
          On June 17, 2019, Andrew M. Saul was sworn in as the Commissioner of the Social Security
Administration and, therefore, he should be automatically substituted as the Defendant in this action. See Fed. R.
Civ. P. 25(d).
Sec. and Bizarre v. Comm’r of Soc. Sec., ___ F.3d ___, 2020 WL 370832 (3d Cir. Jan. 23, 2020),

and for the reasons set forth below, the Court finds that the ALJ was improperly appointed under

the Constitution and Plaintiff did not forfeit his Appointments Clause claim. Therefore,

Plaintiff’s request for review is granted, and this matter will be remanded to the Commissioner

for further proceedings in accordance with the following memorandum.

I.       BACKGROUND

         Plaintiff filed for Supplemental Security Income (“SSI”) benefits on November 2, 2015,

alleging disability since November 2, 2015. (Tr. 89-99, 179-185, 329-331.) At the hearing level,

pursuant to an informed consultation with his attorney, Plaintiff amended his alleged onset date

to May 10, 2004. (Tr. 30, 397.) Plaintiff asserted that he became disabled on that date due to

Attention Deficit Hyperactivity Disorder (ADHD), Dyslexia, Oppositional Defiant Disorder

(ODD), Tourette’s Syndrome, and Post Traumatic Stress Disorder. (Tr. 30, 89, 340.) Plaintiff

also filed for Child’s Insurance Benefits on June 21, 2017, the day of the ALJ hearing. (Tr. 49,

202-207, 397.) 2

                  Plaintiff’s application for SSI was denied at the initial level on January 21, 2016

(Tr. 89-99, 100-104.) Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”)

on April 4, 2016, however, as the request was untimely, he was required to file a statement on

April 29, 2016 showing good cause for the late filing. (Tr. 106-108, 125-126.) A hearing was

held before ALJ Jennifer Spector on June 24, 2017, and Plaintiff, represented by counsel,

appeared and testified. (Tr. 46-88.) On October 30, 2017 ALJ Spector issued an unfavorable




         2
           The ALJ’s decision notes that “On April 14, 2016, the claimant filed an application for child’s insurance
benefits based on disability.” (Tr. 30.) This is not, however, supported in the record. According to the record, the
application for child’s insurance benefits was filed on June 21, 2017, the date of the hearing. (Tr. 49, 202-207, 397.)
Nonetheless, it appears from the ALJ’s decision that the judge addressed both the application for SSI, filed
November 2, 2015, and the application for child’s insurance benefits, filed June 21, 2017. (Tr. 42.)

                                                           2
decision, finding that Plaintiff was not disabled. (Tr. 42.) The Appeals Council denied

Plaintiff’s request for review on May 4, 2018. (Tr. 15-20.) Thus, the ALJ’s decision became the

final decision of the agency.

       Plaintiff initiated a civil action on December 11, 2018, seeking judicial review of the

Commissioner’s decision. (ECF No. 2.) Plaintiff’s request for review was filed June 4, 2019.

(ECF No. 14.) The Commissioner filed his response on August 21, 2019, and Plaintiff filed a

reply brief on September 3, 2019. (ECF Nos. 17, 20.) The parties consented to the jurisdiction of

a United States Magistrate Judge to conduct all proceedings in this case, pursuant to 28 U.S.C. §

636(c), including entry of final judgment. See ECF No. 3, ¶ 2 (Notice of Commissioner’s

General Consent); ECF No. 6 (Plaintiff’s Consent Form).

II.    DISCUSSION

       Plaintiff’s Appointments Clause challenge is that the ALJ did not have the authority to

issue a disability determination because she was an inferior officer not appointed pursuant to the

Constitution. Plaintiff’s argument is based upon the Supreme Court’s decision in Lucia v. SEC,

138 S.Ct. 2044 (2018), that ALJs in the Securities and Exchange Commission (“SEC”) exercised

“significant discretion” in carrying out “important functions” and were therefore required under

the Appointments Clause, U.S. Const. art. II, § 2, cl. 2, to be appointed by the President, a court

of law, or a head of department. Id. at 2053 (citation omitted). Because the SEC ALJs were not

so appointed, the petitioner there was entitled to a new hearing before a different constitutionally

appointed ALJ. Id. at 2055. The Court held that Lucia’s argument was timely because it was

raised on appeal before the Commission, in the Court of Appeals and before the Supreme Court.

Id. at 2049, 2055.




                                                 3
        When Lucia was decided on April 23, 2018, SSA ALJs were appointed from a pool of

applicants maintained by the Office of Personnel Management. Menoken v. McGettigan, 273

F.Supp.3d 188, 192 (2017). Following the Lucia decision, the President signed an Executive

Order on July 10, 2018 directing the hiring of ALJs by individual agencies and not the OPM

central pool. Exec. Order No. 13, 843, 83 Fed, Reg. 32755 (July 10, 2018). That Order

prospectively changed the appointment process of ALJs, but did not affect the status of

previously appointed ALJs. Id. In response to Lucia, the Acting Commissioner of Social

Security reappointed the Agency’s administrative judges under her own authority on July 16,

2018.

        Certain disability claimants were challenging the Social Security Agency’s denial of their

claims in District Court when Lucia was decided, and although they had not previously raised an

Appointments Clause claim, they immediately demanded new hearings on the ground that the

Agency’s ALJs were unconstitutionally appointed. Because neither the Supreme Court nor the

Third Circuit had addressed whether the Lucia decision was applicable to Social Security ALJs,

courts within this Circuit were divided on this issue. The Third Circuit recently held, however,

that Social Security disability claimants may raise Appointments Clause challenges in federal

court without having exhausted those claims before the Agency. 3 The Court remanded the cases

for hearings before constitutionally appointed ALJs other than those who presided over the

claimants’ first hearings. See Cirko v. Comm’r of Soc. Sec. and Bizarre v. Comm’r of Soc. Sec., -

-- F.3d ---, 2020 WL 370832 (3d Cir. Jan. 23, 2020).




        3
        The Court limited its decision to issue exhaustion of Appointments Clause challenges. See Cirko v.
Comm’r of Soc. Sec. and Bizarre v. Comm’r of Soc. Sec., --- F.3d ---, 2020 WL 370832, at *1 n.3 (3d Cir. Jan. 23,
2020).

                                                         4
       Like the claimants in Cirko and Bizarre, Plaintiff presented his Appointments Clause

claim to this Court at the first briefing opportunity after Lucia was decided. The remedy for an

Appointments Clause violation is a new hearing before a properly appointed ALJ other than the

ALJ who decided Plaintiff’s case. Id. Plaintiff’s remaining three claims in this appeal will not

be addressed because the improperly-appointed ALJ was powerless to resolve those claims.

Lucia, 138 S.Ct. at 2055. Accordingly, by an implementing Order that follows, Plaintiff’s case

will be remanded for assignment to a different, constitutionally appointed ALJ to hold a new

hearing and issue a Decision.




                                                5
